DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/409560 ("the instant application"), was filed May 10, 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 10,154,129 (“the ‘129 Patent”). The ‘129 Patent was filed as application 14/713727 (“the ‘727 application”), on May 15, 2015 and is entitled WEARABLE ELECTRONIC APPARATUS.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘129 patent.  Also based upon the Examiner's independent review of the ‘129 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘129 patent before the Office. 
	This Office Action is being issued following Applicant’s response of 1/29/2021, which included: 1) claim amendments and 2) arguments.

II. CLAIM STATUS
The ‘129 Patent issued with claims 1-22 (“Patented Claim”).  The preliminary amendment filed with this application amends claims 1, 6, 8, 9, 10, 15, 17, and 18, cancels claims 2-4, and adds claim 23.   The amendment of 8/31/2020 amends claims 1, 6, 8-10, and 18-22, and cancels claims 15 and 23.  The amendment of 1/29/2021 amends claims 1 and 18-22. As of the date of this Office Action, the status of the claims is:
a. Claims 1, 5-14, and 16-22 are pending (“Pending Claims”).


III. AMENDMENT OF 1/29/20201
The Amendment of 1/29/2021 has been entered and considered.

IV PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘129 Patent, the Examiner finds that
The ‘129 patent is not claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) Also, based upon a review of the ‘129 Patent itself, the Examiner finds that the ‘129 Patent is not claiming foreign priority under 35 USC § 119(a).     As such, the effective filing date of the current claims is May 15, 2015.  
Because the effective filing date of the instant application is after March 16, 2013, the present application is being examined under the first inventor to file provisions of the AIA .

V. DUTY OF DISCLOSURE
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,154,129 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


VI. REISSUE DECLARATION
The reissue oath/declaration filed 8/31/2020 is approved. 

VII. CLAIM OBJECTIONS
	Claims 8-9 are objected to in that the last 2 lines of claim 8 and the subject matter of claim 9 have been added to claim 1.  Therefore, claims 8-9 are redundant of claim 1.  

VIII.  REJECTIONS UNDER 35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5-14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


	Claims 5-14 and 16-17 are rejected for being dependent on a rejected base claim.  

Claims 1, 5-14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1 and 18-22 now recite recognizing the physical activity based on the sensor configuration, which includes a heart activity sensor, a motion sensor, a location sensor, a swimming sensor, and a bike sensor.  However, Applicant does not disclose how to determine which activity is being performed based on this particular configuration.  Based on the disclosure 
Claims 5-14 and 16-17 are rejected for being dependent on a rejected base claim.  

IX.  ALLOWABLE SUBJECT MATTER
Claims 1, 5-14, and 16-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. 
Claims 1, 5-14, and 16-22 define over the art in that none of the art recognizes the type of physical activity as one of walking, running, bicycling or swimming based on recognizing a sensor configuration generating the activity data, where the configuration comprises a heart activity sensor, a motion sensor, a location sensor, a swimming sensor, and a bike sensor.  However, the art rejection will be revisited once the rejections under 35 USC 112 have been overcome.  

X. PRIOR ART
	Brumback et al US PG PUB 2014/0176335 teaches a fitbit wrist activity monitor with heart activity, motion, swimming and bicycle sensors that also provides a notification of pending emails with differing levels of priority, which can be set by the user.  Br4umback detects the type of activity based on the sensor signals, but not on the sensor configuration, as claimed.  
	Puolakanaho et al US PG PUB 2014/0200470 shows a wrist worn activity monitor that has heart activity, motion, bicycle and swimming sensors.  
	Fyfe et al US PG PUB 2018/0160943, Su et al US PG PUB 2016/0269868,  Wong et al US PG PUB 2015/0334772 and Leu US PG PUB 2015/0142370 all show activity monitors that have swimming and bicycling sensors and detects the type of activity based on the sensor signals.  
	Von Badinski et al US PG PUB 2015/0220109 identifies swimming, running, walking, and biking based on sensor signals (paragraph [0169]).  

XI. ARGUMENTS
Applicant's arguments filed 1/29/2021 have been fully considered but have been deemed moot in view of the new grounds of rejection. 










XII. CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT L NASSER/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992